                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                ORANGEBURG DIVISION

Marcus Timothy Simmons,             )
                                    )
               Petitioner,          )                  Civil Action No.: 5:18-cv-01665-JMC
                                    )
               v.                   )
                                    )
Hector Joyner,                      )                                ORDER
                                    )
               Respondent.          )
____________________________________)

        Before the court for review is the Magistrate Judge’s Report and Recommendation

(“Report”) filed on April 8, 2019 (ECF No. 29). The court ACCEPTS the Magistrate Judge’s

Report and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Respondent Hector Joyner’s Motion to Dismiss (ECF No. 21) and DISMISSES without

prejudice Petitioner Marcus Timothy Simmons’ Petition for Writ of Habeas Corpus (ECF No. 1)

for lack of jurisdiction.

                    I. FACTUAL AND PROCEDURAL BACKGROUND

        The Report sets forth the relevant facts and legal standards, which this court incorporates

herein without a full recitation. (ECF No. 29 at 1–4.) As brief background, on June 18, 2018,

Petitioner, proceeding pro se, filed a Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241,

arguing that his prior Tennessee state conviction no longer qualifies as a predicate offense for the

career-offender sentencing enhancement under the United States Sentencing Guidelines. (ECF

No. 1 at 8.) On September 12, 2018, Respondent filed a Motion to Dismiss for lack of jurisdiction.




                                                 1
(ECF No. 21.) On September 17, 2018, the Magistrate Judge entered a Roseboro1 order, advising

Petitioner of the motion to dismiss procedures and the consequences of failing to adequately

respond. (ECF No. 22.) On September 27, 2018, Petitioner filed a Response to Respondent’s

Motion. (ECF No. 24.)

        On April 8, 2019, the Magistrate Judge entered her Report. (ECF No. 29.) The Report

recommends granting Respondent’s Motion (ECF No. 21) and dismissing Petitioner’s Habeas

Petition (ECF No. 1) because

        the [United States Court of Appeals for] the Sixth Circuit has found that a
        conviction for aggravated reckless assault under the Tennessee statute at issue
        qualifies as a crime of violence under the Federal Sentencing Guidelines[.]
        [Therefore,] the undersigned finds Petitioner cannot show that his sentence presents
        an error sufficiently grave to be deemed a fundamental defect. Because Petitioner
        has not shown that § 2255 is inadequate or ineffective to test the legality of his
        sentence, the court does not have jurisdiction to address his claims.

(Id. at 7–8.)

                                 II. STANDARD OF REVIEW

        The Magistrate Judge’s Report and Recommendation is made in accordance with 28 U.S.C.

§ 636(b)(1) and Local Civil Rule 73.02 for the District Court of South Carolina. The Magistrate

Judge only makes a recommendation to this court; the responsibility to make a final determination

remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). This court engages

in a de novo review of those portions of the Report and Recommendation to which the parties have

made specific objections. See 28 U.S.C. § 636(b)(1). See also Fed. R. Civ. P. 72(b)(3). The court

may accept, reject or modify, in whole or in part, the Magistrate Judge’s recommendation or

recommit the matter with instructions. See 28 U.S.C. § 636(b)(1).



1
  In Roseboro v. Garrison, the United States Court of Appeals for the Fourth Circuit held that
district courts are required to provide pro se litigants with an explanation of summary judgment
procedures. 528 F.2d 309, 310 (4th Cir. 1975).
                                                 2
                                        III. DISCUSSION

       On April 8, 2019, as part of the Report, the Magistrate Judge notified the parties of their

right to file objections by April 22, 2019. (ECF No. 29 at 9.) Neither of the parties filed any

objections to the Report by this date. In the absence of objections to the Magistrate Judge’s Report,

this court is not required to provide an explanation for adopting the recommendations without

modification. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Absent objections, the

court must only ensure that there is no clear error on the face of the record in order to accept the

recommendations. Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(quoting Fed. R. Civ. P. 72 advisory committee’s note). If a party fails to file specific, written

objections to the Report, the party forfeits the right to appeal the court’s decision concerning the

Report. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); United States v. Schronce,

727 F.2d 91 (4th Cir. 1984). Accordingly, since none of the parties filed any objections to the

Report, and the court observes no clear error on the face of the record, the court accepts the

Magistrate Judge’s Report. See Diamond, 416 F.3d at 315; Camby, 718 F.2d at 199.

                                       IV. CONCLUSION

       After a thorough and careful review of the record, the court finds the Magistrate Judge’s

Report and Recommendation provides an accurate summary of the facts and law in this case.

Accordingly, the court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No.

29) and incorporates it herein by reference. For the reasons set out in the Report, the court

GRANTS Respondent Hector Joyner’s Motion to Dismiss (ECF No. 21) and DISMISSES without

prejudice Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) for lack of jurisdiction.

       IT IS SO ORDERED.




                                                 3
                               United States District Judge
May 13, 2019
Columbia, South Carolina




                           4
